Citation Nr: 0008824	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-05 416A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1961 
to January 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefit sought.

In February 2000, a videoconference hearing was held before 
the undersigned, who is the Board member making this decision 
and who was designated by the Chairman to conduct that 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 1999).  
At the hearing, the veteran submitted additional evidence.  
As he has waived the RO's consideration of this evidence, the 
case need not be remanded to the RO for consideration and the 
issuance of a supplemental statement of the case.  See 
38 C.F.R. § 20.1304(c) (1999).

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  On the other hand, the Board 
is not required to anticipate a claim for a particular 
benefit where no intention to raise it was expressed by the 
appellant.  See Talbert v. Brown, 7 Vet. App. 352, 356-57 
(1995); see also Brannon v. West, 12 Vet. App. 32, 34-35 
(1998) ("[B]efore [the RO or Board] can adjudicate an 
original claim for benefits, the claimant must submit a 
written document identifying the benefit and expressing some 
intent to seek it").

First, the veteran testified in February 2000 that he was 
also claiming service connection for a low back condition.  
He has clearly raised a claim for service connection for a 
low back disorder.  This claim is not currently before the 
Board since it has not been adjudicated by the RO, and it is 
not otherwise intertwined with the claim on appeal.  See 
Parker v. Brown, 7 Vet. App. 116 (1994) (a claim is 
intertwined only if the RO would have to reexamine the merits 
of any denied claim which is pending on appeal before the 
Board under the pertinent law and regulations specifically 
applicable thereto).  The veteran had previously filed a 
claim specifically for his cervical spine only, and the RO 
has not adjudicated a claim concerning the lumbar or thoracic 
spines.  Therefore, this issue is referred to the RO for 
appropriate action.

Second, in November 1999, the veteran filed claims for 
increased ratings for his service-connected hearing loss and 
tinnitus and for service connection for an acquired 
psychiatric disorder as secondary to service-connected 
tinnitus.  The RO informed the veteran in November 1999 that 
no action could be taken on his claim for an increased rating 
for tinnitus since he was receiving the maximum schedular 
rating.  There is no indication, however, that the RO has 
adjudicated the other claims filed in November 1999, and 
these issues are also referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran currently has several cervical spine 
disorders, none of which is related to disease or injury 
incurred during service.

2.  The veteran's claim is not plausible.


CONCLUSION OF LAW

The claim for service connection for a cervical spine 
condition is not well grounded, and there is no statutory 
duty to assist the veteran in developing facts pertinent to 
this claim.  38 U.S.C.A. § 5107 (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999). It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  Generally, the Board should 
consider only the evidence that is or may be favorable to the 
claim in deciding whether a claim is well grounded.  See Arms 
v. West, 12 Vet. App. 188, 195 (1999) (noting that generally 
"only the evidence in support of the claim is to be 
considered and generally a presumption of credibility 
attaches to that evidence in order to decide whether or not 
any VA claimant has sustained the claimant's burden of 
submitting a well-grounded claim under section 5107(a)") 
(emphasis in original).

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) by (a) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Brewer v. 
West, 11 Vet. App. 228, 231 (1998); see also Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997).  Alternatively, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of (i) the existence of a chronic disease in service 
or during an applicable presumption period under 38 C.F.R. § 
3.307 and (ii) present manifestations of the same chronic 
disease.  Brewer, 11 Vet. App. at 231.

The Board has reviewed all the evidence of record, which 
consists of the veteran's service medical records; his 
contentions, including those raised at a personal hearing in 
2000; VA records for outpatient treatment from 1997 to 1999; 
reports of VA examinations conducted in 1997 and 1999; 
evidence from Union Fidelity and the Social Security 
Administration; lay statements; and private medical records 
from Cape Canaveral Hospital, Thomas Lizzy, M.D., Wuesthoff 
Memorial Hospital, Hobson Wilson, M.D., The Center for 
Diagnostic Imaging, I. Basil Keller, M.D., Florida Hospital, 
Susan Rebsamen, M.D., Richard Fessler, M.D., Robert Mixco, 
M.D., Paul Lombardi, D.C., Reginald Tall, M.D., and M.I. 
Mansour, M.D.  The pertinent evidence is discussed below.

The veteran currently has several disorders of the cervical 
spine, including, but not limited to, herniated and/or 
bulging discs, degenerative disc disease, spondylosis with 
radiculopathy, and spinal stenosis.  Therefore, there is 
sufficient evidence of a current disability, and the first 
element of a well-grounded claim has been satisfied.

The veteran's service medical records do not show treatment 
for any cervical spine disorders or injuries.  Upon 
separation from service, no pertinent abnormalities were 
noted.  The veteran maintains that he injured his neck on 
several occasions during service.  The initial injury 
occurred in the early 1960's during a training exercise when 
he was in a helicopter that was involved in a rough landing, 
and he was thrown around.  He states that he incurred 
"whiplash" at that time.  His statements concerning this 
alleged injury have been inconsistent.  He testified that 
after being thrown around in the rough landing, he sought 
treatment at an aid station and was provided neck support.  
He has stated, at other times, that the helicopter crashed 
and that he was unconscious for several minutes.  

The veteran has also raised other instances during service 
where he allegedly injured his neck.  He has also referenced 
falling down some stairs and falling down a hill, hitting his 
head on both occasions.  He has also stated that he was in a 
fight where he was assaulted and that he fell from a 
communications pole in Cuba.  The veteran's statements as to 
incurring injuries to his neck during service are accepted as 
true for the purpose of determining whether a well-grounded 
claim has been submitted.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  His service medical records do document some of 
these injuries, although the veteran's neck or any neck 
problems are not mentioned.  Moreover, he has submitted two 
lay statements indicating that he was wearing a neck collar 
during service after the rough helicopter landing in 1962.  
Therefore, there is sufficient evidence of incurrence of a 
disease or injury during service, and the second element of a 
well-grounded claim has been satisfied.  The Board notes that 
none of the veteran's claimed injuries during service are 
alleged to have been incurred in a combat situation, and the 
provisions of 38 U.S.C.A. § 1154(b) (West 1991) are not for 
application.

However, there is no competent medical nexus evidence to 
associate any of the current cervical spine disorders with a 
disease or injury during service.  Even accepting that the 
veteran injured his neck during service, incurrence in 
service is not factually shown.  His service medical records 
fail to show diagnosis of any cervical spine disorders.  Any 
neck pain that the veteran experienced during service in 
connection with the above injuries was clearly of an acute 
and transitory nature.  He has testified, as well as stated 
to medical professionals, that the neck pain he experienced 
during service resolved, and he did not experience further 
neck pain until 1992.

The medical evidence does not show complaints of chronic 
neck-related symptomatology until 1992.  There is one 
notation in June 1985, presumably from Wuesthoff Hospital, 
that the veteran had a "sore neck."  The veteran has 
indicated that he did not seek treatment for chronic neck 
complaints prior to 1992.  The medical evidence does not show 
diagnosis of a chronic neck disorder until 1992, which was 
more than 25 years after the veteran's separation from 
service.  There is no evidence showing that a chronic neck 
disorder was present prior to 1992.

At no time has a medical professional expressly stated that 
any of the veteran's current cervical spine disorders is in 
any manner related to his military service or that any 
condition began during service.  The only statement of record 
that could be read to imply nexus is a November 1999 VA 
progress note that indicates that the veteran has pain and 
degenerative joint disease secondary to old injury.  That 
statement is insufficient to well ground this claim for the 
following reasons.  There is no indication that this 
statement was based on a report of injuries received during 
service, especially since the progress note does not detail 
what the "old injury" consists of.  In addition, the 
diagnoses rendered at the time included degenerative joint 
disease of the lumbar spine.  There is no indication in the 
record that the veteran has degenerative joint disease of the 
cervical spine, and a claim concerning the lumbar spine is 
not currently before the Board.

The veteran testified in 2000 that he at no time after 
service injured his neck.  However, the medical evidence 
indicates otherwise.  The Board notes that the medical 
evidence developed prior to his claim for compensation in 
1996 did not reflect a history of any in-service neck 
injuries.  It was noted, however, that the veteran's problems 
began in 1971 (i.e., after service) following a fall from a 
telephone pole.  See March 1995 record from Dr. Mixco.  On a 
request for disability and leave of absence completed for the 
veteran's employer in July 1996, Dr. Mixco indicated that the 
veteran's disability, which included cervical radiculopathy, 
cervical spondylosis, cervical sprain, and cervical spine 
stenosis, resulted from his employment and had occurred over 
a period of many years.  On a disability claim completed in 
1997, the physician indicated that the veteran's disability, 
which was degenerative disc disease of the cervical spine, 
did not result from injury, but from illness.

The veteran argues that his claim is well grounded due to 
chronicity of treatment.  The evidence does not show 
chronicity of treatment or of symptoms.  The veteran, by his 
own admission, did not begin to seek treatment for his neck 
problems until many years after service.  Also, by the 
veteran's own admission, he did not experience significant, 
chronic neck-related symptomatology prior to 1992.  He has 
stated that after the neck pain he experienced during 
service, he "never" had pain again until 1992.  
Furthermore, there is no competent medical opinion of record 
showing that any of the current cervical spine disorders is 
related to any prior symptoms he may have experienced.  Cf. 
Savage, 10 Vet. App. at 497.  Nexus is not shown by post-
service continuity of symptoms.  The complaints of neck 
symptoms are too remote from each other to support a finding 
that they represent continuity of symptomatology.  

The veteran argues that Dr. Rebsamen has established 
chronicity.  The letter from Dr. Rebsamen in 1998 indicated 
that a myelogram of the cervical spine in 1997 showed 
degenerative disc changes, and there was a disc herniation at 
C4-5 with calcification and spurring.  The calcification and 
spurring suggested chronicity.  Dr. Rebsamen is certainly 
correct, in that calcification and spurring would probably 
not occur spontaneously, but develop over time.  Dr. Rebsamen 
did not, however, relate that chronicity back to the 
veteran's period of military service.  Since these changes in 
the cervical spine in 1997 were not shown until more than 30 
years after his separation from service, it is not known at 
which point they were manifested or began.  The fact that the 
abnormalities shown in 1997 had been there for a long time 
does not mean that they began or were related to the 
veteran's military service.  Dr. Rebsamen's statement does 
not provide the type of chronicity needed to well ground this 
claim. 

Therefore, the Board concludes that this claim is not well 
grounded.  The only evidence indicating that the veteran's 
current cervical spine disorders are related to his military 
service consists of his current statements.  However, he 
cannot meet his initial burden under 38 U.S.C.A. § 5107(a) by 
simply presenting his own opinion.  He does not have the 
medical expertise to render a probative opinion as to medical 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Until the veteran establishes a well-grounded claim, VA has 
no duty to assist him in developing facts pertinent to the 
claim, including providing him a medical examination at VA 
expense.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.326(a) (1999) (VA examination will be authorized where 
there is a well-grounded claim for compensation); see Morton 
v. West, 12 Vet. App. 477 (1999) (VA cannot assist a claimant 
in developing a claim that is not well grounded).

When a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  VA has no outstanding duty in this case to 
inform the veteran of the necessity to submit certain 
evidence to complete his application for VA benefits.  See 
38 U.S.C.A. § 5103(a) (West 1991).  There is no indication of 
any medical records that might well ground this claim.  The 
veteran has not alleged that any medical records exist that 
would contain medical opinions associating any current 
cervical spine disorder with his period of service.

The presentation of a well-grounded claim is a threshold 
issue.  Therefore, since the appellant has failed to present 
competent medical evidence that his claim for service 
connection for a cervical spine condition is plausible, the 
claim must be denied as not well grounded.  Dean v. Brown, 8 
Vet. App. 449 (1995); Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).  There is no duty to assist further in the 
development of this claim, because such additional 
development would be futile.  See Murphy, 1 Vet. App. 78.



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a cervical spine 
condition is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 
- 7 -


- 9 -


